              Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 1 of 6



 1 THE WESTON FIRM                                       BRAUNHAGEY & BORDEN LLP
   GREGORY S. WESTON (239944)                            J. NOAH HAGEY (262331)
 2 greg@westonfirm.com                                   hagey@braunhagey.com
   1405 Morena Blvd., Suite 201                          MATTHEW BORDEN (214323)
 3
   San Diego, CA 92110                                   borden@barunhagey.com
 4 Telephone:   (619) 798-2006                           DAVID KWASNIEWSKI (281985)
   Facsimile:   (619) 343-2789                           220 Sansome Street, Second Floor
 5                                                       San Francisco, CA 94104
                                                         Telephone: (415) 599-0210
 6 Counsel for Plaintiffs                                Facsimile:    (415) 276-1808
 7
                                                         Counsel for Defendants
 8

 9

10

11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14
     SABRINA SILVA and NANCY SCHIER,
15
     on behalf of themselves and all others
                                            Case No: 4:20-cv-137-JST
16   similarly situated,
                                            Pleading Type: Class Action
17                 Plaintiffs,
                                                 JOINT DISCOVERY LETTER FOR PLAINTIFF’S REQUEST
18                                               FOR LEAVE TO COMPEL RESPONSES TO REQUESTS FOR
         v.
                                                 PRODUCTION AND INTERROGATORIES
19
     B&G FOODS, INC. and B&G FOODS
20   NORTH AMERICA, INC.,

21                 Defendants.

22

23

24

25

26

27

28

                       Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                     JOINT LETTER RE DISCOVERY DISPUTE
               Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 2 of 6



 1 Plaintiffs’ Positions

 2     I.   Factual and Procedural Background
            This case was filed on January 7, 2020. On July 1, Plaintiffs served their First Sets of
 3
     Interrogatories and Requests for Production on each Defendant. Defendants served timely objections to
 4
     these requests on August 3.
 5
            On August 7, Defendants moved to stay discovery in this action until the Court ruled on their
 6 pending Motion to Dismiss, to which Plaintiffs filed a non-opposition. On August 21, the Court granted

 7 the motion. See Dkts. 33-34.

 8          On September 8, the Court granted the motion to dismiss as to Plaintiffs’ “trans fat use” theory,
     but not their allegation that Defendants used the unlawful nutrient content claim “0g Trans Fat!” while
 9
     adding dangerous amounts of trans fat to their Ortega taco shells. Dkt. 35.
10
            On September 9, Plaintiffs sent a detailed letter addressing Defendants’ objections, and requesting
11
     a telephone conference to confer further.
12          Also on September 9, Plaintiffs sent the N.D. Cal. model protective order and requested that
13 Defendants stipulate to it.

14          On September 18, Plaintiffs sent a reminder e-mail again asking Defendants to provide a time to
     confer on the requests. Like the first request, the second request received no response.
15
            On September 22, Plaintiffs sent their third request to confer, to which Defendants finally provided
16
     the date and time of September 28 at 2pm.
17
            On September 28, in advance of the call, Plaintiffs re-sent their September 9 request relating to the
18 protective order stipulation.

19          On September 28, the Parties met and conferred telephonically. The call did not result in any issue

20 being resolved. While Defendants stated they would “supplement” their August 3 objections, they
   declined to commit to producing any actual documents by any date. They also would not commit to
21
   providing any substantial interrogatory responses, not even basic facts like the unit sales and revenue from
22
   the sale of Ortega taco shells during the class period.
23
    II.    Plaintiffs’ Substantive Position
24         Plaintiffs laid out their views on the substance of their requests and Defendants’ responses in their
25 September 9 letter. Defendants never responded in writing to the letter, and it took multiple requests over

26 several weeks to even get them on the phone to discuss them.
           The letter first noted Defendants’ many “general objections” are invalid because they are not
27
   “stated with specificity.” Fed. R. Civ. P. 33(b)(4), 34(b)(2)(B).
28
                                                         1
                         Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                       JOINT LETTER RE DISCOVERY DISPUTE
                Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 3 of 6



 1           Defendants next objected to all fourteen the interrogatories and all twenty-two of the RFPs as

 2 “overbroad” and “unduly burdensome” or “disproportionate . . . given the needs of this case.” Plaintiffs
   responded that making copy-and-paste “burden” objections to every single request was inappropriate,
 3
   and further such objections required particular support detailing the claimed burden, citing many recent
 4
   cases making such holding.
 5
          Defendants—again to every single interrogatory and RFP—also claimed every request was not
 6 “relevant” and not “reasonably calculated to lead to the discovery of admissible evidence.” Such

 7 objections appear to have been copy and pasted like the other ones, as they deal with the subject matter

 8 of the case. Another cut-and-paste objection to every single request was “vague and ambiguous.”
   Plaintiffs responded in their letter that parties are required to “exercise common sense and attribute
 9
   ordinary definitions to terms in discovery requests.” Sanchez Y Martin, S.A. v. Dos Amigos, Inc., 2019
10
   U.S. Dist. LEXIS 23694, at *11 (S.D. Cal. Feb. 13, 2019).
11
           Defendants—again to every single interrogatory and RFP—objected on the basis of privilege and
12 work product. But they provided no detail or privilege log. Plaintiffs requested they do so.

13           Plaintiffs, on the next objection, wrote as follows:

14          Defendants object to all fourteen of Plaintiff’s interrogatories and all twenty-two of Plaintiff’s
            RFPs because they “seek[] a compilation, abstract, and/or summary of documents or business
15          records that may be produced in this action.” With respect to Plaintiff’s RFPs, the objection is
16          nonsensical. The requests seek Defendants’ documents themselves, not summaries of
            Defendants’ documents. For example, how could RFP No. 5, which seeks “Exemplars of all
17          LABELS, packaging, package inserts, and brochures RELATING TO ORTEGA,” require a
18          compilation or summary of documents? […] If Defendants intend to produce business records
            in lieu of responding to Plaintiff’s interrogatories, they must actually produce the business
19          records. To date, Defendants have failed to produce a single responsive document, let alone
20          establish that “deriving or ascertaining the answer will be substantially the same for either
            party.’” Stiles, 2020 U.S. Dist. LEXIS 8679, at *27 (E.D. Cal. Jan. 17, 2020).
21
            Finally, to Defendants’ “Publicly Available” and “Available from Third Parties” objections, once
22 again copied and pasted into every response, Plaintiffs noted the complete lack of specificity to the

23 objection, and further that the fact documents may be in control of the third parties does not relieve a party

24 of the burden of discovery response.

25   III.    Request for Relief
             Discovery has been open in this case for three months, aside from a discovery stay that lasted 18
26
     days. While Plaintiffs voluntarily produced 3,969 pages of documents relevant to their claims absent
27
     even a formal request, Defendants have produced zero pages of documents, answered zero
28
                                                          2
                           Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                         JOINT LETTER RE DISCOVERY DISPUTE
               Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 4 of 6



 1 interrogatories, and provided only cut-and-paste objections. Nor have they committed to producing

 2 documents later on a date certain. Given the complete lack of production and impasse on every request,
   and no progress made on any issue after conferring by letter and telephone conference, Plaintiffs believe
 3
   the best route forward would be the Court either granting them leave to file a motion to compel, or else
 4
   referring discovery issues to a magistrate for an informal discovery conference.
 5
   Defendants’ Position
 6
           A.      Factual Background
 7
           This case challenges Defendant B&G Foods’ taco shell labels that were changed in 2015. The
 8
   action is a continuation of a series of lawsuits filed by Plaintiffs lawyer regarding the use of trace levels
 9
   of partially hydrogenated oils (“PHOs”), as allowed by the United States Food and Drug
10
   Administration (“FDA”).1 On August 18, 2015, Troy Walker filed suit against B&G Foods in this
11
   Court. After the Court denied Plaintiffs’ motion to join the Walker case in late 2019, Mr. Walker
12
   dismissed his claims with prejudice, and Plaintiffs filed the instant Complaint on January 7, 2020.
13
           The Complaint is a cut-and-paste of the Walker case and the claims Plaintiffs sought to file in
14
   the Walker case. (Dkt. No. 1.) Plaintiffs filed this action without informing the Court that that this
15 case was related the Walker case, as Civil Local Rule 3-3 required them to do, and it was assigned to

16 Judge Donato. B&G Foods was forced to move to relate to the two cases. (Dkt. No. 10.) That motion

17
     1
18    His oeuvre includes cases by Plaintiff Adam Perez: Perez v. Costco Wholesale Corp., No. 13-cv-1687
     (S.D. Cal.); Perez v. The J.M. Smucker Co., No. 12-cv-00853 (S.D. Cal.), cases by Plaintiff Mary
19   Henderson: Henderson v. Gruma, 10-cv-04173-AHM-AJW (C.D. Cal.); Henderson v. the J.M. Smucker
     Co., No. 10-cv-04525 (C.D. Cal.); cases by Plaintiff Troy Backus: Backus v. Gen. Mills, Inc., No. 15-
20   cv-01963 (N.D. Cal.); Backus v. Nestle USA, Inc., No. 15-cv-01963-MMC (N.D. Cal.); Backus v.
     Conagra Foods, C 16-00454 WHA (N.D. Cal.); Backus v. Biscomerica Corp., No. 16-cv-3916-HSG
21   (N.D. Cal.); cases by Plaintiff Victor Guttmann: Chacanaca v. The Quaker Oats Co., No. C 10-502 RS
22   (N.D. Cal.); Peivani v. Hostess Brands, Inc., No. 10-cv-2303 (C.D. Cal.); Guttmann v. Ole Mexican
     Foods, Inc., No. C 14-04845 (N.D. Cal.); Guttmann v. La Tapatia Tortilleria, Inc., No. C 15-2042 SI
23   (N.D. Cal.); Guttmann v. Nissin Foods (U.S.A.) Co., C 15-00567 WHA (N.D. Cal.); cases by Plaintiffs
     Mark and Maxine Beasley: Beasley v. Conagra Brands, Inc., 18-cv-06730-SI (N.D. Cal.); Beasley v.
24   Tootsie Roll Indus., Inc., 4:18-cv-07724-YGR (N.D. Cal.); Beasley v. Lucky Stores, Inc., 3:18-cv-07144
     (N.D. Cal.); Beasley v. Subco Foods, Inc., 19-CIV-03681 (Cal. Super. Ct., San Mateo Cty.); cases by
25   Plaintiff Shavonda Hawkins: Hawkins v. AdvancePierre Foods, Inc. (S.D. Cal. 3:15-cv-02309);
26   Hawkins v. Kroger Co., 3:15-cv-02320-JM-BLM (S.D. Cal.); Hawkins v. Kellogg Co., No. 3:16-cv-
     00147 (S.D. Cal.); and cases by Plaintiffs Tiffini and Steve Altes: Altes v. Conagra Brands, 2:19-cv-
27   03952 (C.D. Cal.); Greenbrier Int’l, Inc., 2:19cv03011 (C.D. Cal.); Altes v. Star Brands N. Am., Inc.,
     2:19-cv-04399 (C.D. Cal.).
28
                                                         3
                          Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                        JOINT LETTER RE DISCOVERY DISPUTE
               Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 5 of 6



 1
     was granted on January 29, 2020, and the case reassigned to this Court. (Walker v. B&G Foods, Case
 2
     No. 3:15-cv-3772-JST, Dkt. No. 76.)
 3
            On February 7, 2020, B&G Foods filed a motion to dismiss the case. (Dkt. No. 16.) Rather
 4
     than respond, Plaintiffs made non-substantive amendments to their pleading. (Dkt. No. 20.) On March
 5
     13, 2020, B&G Foods filed a virtually identical motion to dismiss. (Dkt. No. 22.)
 6
            While the motion to dismiss was pending, Plaintiffs propounded more than 90 sweeping
 7
     discovery related to all their claims. B&G Foods asked Plaintiffs to stay discovery until the scope of
 8
     the remaining claims, if any, could be determined. Plaintiffs, however, refused.
 9
            On August 7, 2020, B&G Foods was forced to file a motion to stay discovery. Instead of
10
     opposing the motion that they had forced B&G Foods to file, however, Plaintiffs then filed a non-
11
     opposition. (Dkt. No. 33.) The Court granted B&G Foods’ motion on August 21, 2020. (Dkt. No. 34.)
12
            Thus, discovery in this matter was stayed by Court Order, pursuant to Plaintiffs’ own
13
     agreement.
14          On September 8, 2020, the Court granted B&G Foods’ motion to dismiss all of Plaintiffs’
15 claims, except the one related to the label B&G Foods changed during the ordinary course of its

16 business back in 2015.

17          Thus, the earliest discovery could have commenced was on September 8, 2020. Under the
18 Federal Rules, Defendants’ responses to Plaintiffs’ discovery requests are not due until October 12,

19 2020 (30 days after the lift of the stay, plus an additional 3 days because the discovery requests were

20 served by mail).

21          During the parties’ call on September 28, 2020, B&G Foods explained this to Plaintiffs and
22 stated their intent to provide discovery responses on or before October 12. Plaintiffs nonetheless

23 elected to submit this discovery letter seeking to obtain discovery responses a few days in advance of

24 the deadline.

25

26

27

28
                                                         4
                          Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                        JOINT LETTER RE DISCOVERY DISPUTE
                 Case 4:20-cv-00137-JST Document 37 Filed 10/02/20 Page 6 of 6



 1
            B.      Relief Requested
 2
            The Court should reject Plaintiffs’ request for a discovery conference or for leave to file a
 3
     motion to compel, as these requests will be mooted in a few days’ time.
 4

 5

 6 Dated: October 2, 2020                         Respectfully submitted,

 7                                                /s/ Gregory S. Weston
 8
                                                  THE WESTON FIRM
 9                                                GREGORY S. WESTON
                                                  1405 Morena Blvd, Suite 201
10                                                San Diego, CA 92110
                                                  Telephone:   (619) 798-2006
11                                                Facsimile:   (619) 343-2789
12                                                Counsel for Plaintiffs

13

14                                                /s/ David Kwasniewski

15                                                BRAUNHAGEY & BORDEN LLP
                                                  220 Sansome Street, Second Floor
16                                                San Francisco, CA 94104
17                                                Telephone: (415) 599-0210
                                                  Facsimile:    (415) 276-1808
18
                                                  Counsel for Defendants
19

20

21

22

23

24

25

26

27

28
                                                        5
                         Silva et al. v. B&G Foods Inc et al., Case No. 4:20-cv-137-JST
                                       JOINT LETTER RE DISCOVERY DISPUTE
